DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (2013/0165563) in view of Song et al. (2012/0100383) and Vandeurzen et al. (2005/0163949).
Regarding claims 1-7, 9 and 17:  Lopez et al. teach a solid state composition comprising 99.83 wt% a vis-broken [0029] polypropylene (claimed polyolefin) and 0.02 wt% Irgaclear XT386 [Table 1].  Lopez et al. teach that Irgaclear XT386 is N-[3,5-bis-(2,2-dimethyl-propionylamino)-phenyl]-2,2-dimethylpropionamide [0035], which is claimed structure A.  Lopez et al. teach 0.09 wt% of Univul 5050H (hindered amine light stabilizer), 0.03 wt% Doverphos S-9228T (phosphite antioxidant), the organic peroxide Trigonox 301 [0029, Table 1], metal stearate [0034], and an antistatic agent [0030].  Lopez et al. teach a MFR of 2.9 to 3.9 g/min [Table 1], which converts to 29 to 39 dg/min.
Lopez et al. fail to teach glycerol monostearate.
However, Song et al. teach adding glycerol monostearate as an antistatic agent to a polypropylene resin composition [0032].  Vandeurzen et al. teach adding glycerol monostearate as an antistatic agent to a polypropylene resin composition [0061, 0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add glycerol monostearate as taught by Song et al. and/or Vandeurzen et al. to the composition of Lopez et al. to provide an anti-static agent for the composition.
Since the composition is the same as claimed it will possess the claimed Hunter b value color change.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 8:  Lopez et al. teach a composition that is free of a phenolic-based antioxidant [Table 1; Sample CR-PP B].
Regarding claim 10:  Since the composition is the same as claimed it will possess the claimed Hunter b value color change.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 11:  Lopez et al. teach a composition that is free of a sorbitol-based clarifier [Table 1; Sample CR-PP B].
Regarding claim 12:  The composition of Lopez et al. is transparent [Table 1].


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (2013/0165563), Song et al. (2012/0100383) and Vandeurzen et al. (2005/0163949) as applied to claim 1 above further in view of Rollin et al. (2017/0107367) and Quental et al. (2016/0311944).
Lopez et al. teach a polydisperisty of from about 2.0 to about 7.0 [0014, 0029, 0047].
Lopez et al. fail to specify a particular Mw and Mn of the polypropylene.
However, in analogous compositions Rollin et al. teach a polypropylene with a Mw of about 100,000 to about 350,000 g/mol [0043] and a Mn of about 10,000 to about 150,000 g/mol [0044]; and Quental et al. teach a polypropylene with the claimed Mw and Mn [Table 6].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Mw and Mn of Rollin et al. and/or Quental et al. as the Mw and Mn in Lopez et al.  It would have been obvious to use numbers that have been successfully used in analogous prior art.  

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Lopez et al. fail to teach the claimed melt flow rate.  The Applicant has alleged that Lopez et al. teach a MFI of from 20 to 60 g/min.  The MFI cited by the Applicant is the MFI of the polypropylene alone, not the entire composition [0029].  Lopez et al. teach examples with base fluff (small powder) having the claimed MFR of 2.9 to 3.9 g/min (29 to 39 dg/min) [Table 1].  
	




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763